DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed September 11, 2019.
Claims 4, 14, and 20 have been canceled.
Claims 1-2, 5-7, 10-11, 15, and 17-18 have been amended.
Claims 3, 8-9, 12-13, 16, 19, and 21-23 are in their original presentation.
Claims 1-3, 5-13, 15-19, and 21-23 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen-Solal (US PG Pub. 2016/0162745).

Claim 1
	Regarding claim 1, Cohen-Solal discloses
A database computing system for processing digital medical images
Par. [0006], “The following describes an approach to match findings between a current image data set and a prior study and, optionally, provide a notification when a match is found. The user can then decide to follow-up on the suggestion and display the matching image slice and location of the relevant finding in the prior study.”
The computing system comprising: a non-transitory computer-readable storage medium configured to store software instructions, and one or more computer processors in communication with a non-transitory computer-readable medium storing software modules including software instructions that are executable by the one or more computer processors
Par. [0009], “In another aspect, a computer readable storage medium is encoded with computer readable instructions, which, when executed by a processer, causes the processor to: detect a focus of attention of an observer of an anatomical image, of a set of images, displayed on a monitor, determine a location of the anatomical image includes tissue with a finding of interest based on the focus of attention, identify an anatomical image, from an earlier acquired imaging data set, with a same tissue as the displayed image, and visually displaying graphical indicia, concurrently with the image, that identifies the earlier acquired image.”
Display a user interface on an electronic display
Par. [0020], “The computer system 100 further includes a data retriever 112 that receives as an input, via the input device(s) 108, a signal identifying an imaging data set to retrieve for a patient. For this, the computer system 100 
The user interface including at least: a first medical image of a first image series displayed in a first image pane in a first location within the user interface; and a first comparison image of a comparison image series displayed in a second image pane in a second location within the user interface
Par. [0021], “The user selects one of the imaging data sets via the input device(s) 108. In the illustrated example, the data retriever 112 retrieves the imaging data set from the memory 106, the imaging system(s) 102, and/or the image data repository 104. The selected imaging data set may be an initial imaging data set of the patient to be read or a follow-up imaging data set of the patient for reading and comparison with a previously generated data set of the patient.”
Par. [0022]-[0024] describe the process for using an identifier to determine a comparison image series and then calculating scores to match the images within the two data sets
Par. [0025], “A rendering engine 116 visually presents the retrieved imaging data via a monitor of the output device(s) 110. Where the signal identifies a follow-up imaging data set, both the follow-up image and the previously generated image are displayed. The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”
In response to a first user input indicating a direction of movement within the first image series, replace the first medical image with a second medical image adjacent to the first medical image in the first image series
Par. [0026], “An image selector 118 allows an operator, via the input device(s) 108, to scroll, jump, and/or otherwise navigate through and select an image (slice) for the rendering engine 116 to visually present via the monitor of the output device(s) 110. The image selector 118 maintains, in real-time, the displayed image slice number, the series in an imaging examination data, etc.”
Identify, based on one or more attributes of the second medical image, a second comparison image of the comparison image series for comparison with the second medical image
Par. [0023], “The previous data identifier 114 can instead be employed during observation of images of the follow up imaging data set. In this instance, a previously generated image from a previously generated image data set is identified by computing a normalized weighted score between the currently observed image and images of the data sets. For example, if an image is generated with data from a same modality, a binary count of 1 is added to the score. The same counting is done for anatomy, series, image slice number, etc.”
Par. [0024], “As a result, each finding has a real-time score. If a highest score passes a certain threshold, the images are considered a match.”
By performing this matching process on “the currently observed image” using “a real-time score”, the system will identify the corresponding image for each new image from the first series displayed in the interface.
Replace the first comparison image with the second comparison image
Par. [0025], “A rendering engine 116 visually presents the retrieved imaging data via a monitor of the output device(s) 110. Where the signal identifies a follow-up imaging data set, both the follow-up image and the previously generated image are displayed. The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”
Because the system is finding the matching images from the previous data set and displaying it with the image from the first image series, when a new image is selected from the first image series, a second comparison image will replace the first comparison image.

Claim 2
	Regarding claim 2, Cohen-Solal discloses all the limitations of claim 1. Cohen-Solal further discloses 
The first comparison image of the comparison image series is identified based on one or more matching rules
Par. [0022], “Where the signal identifies a follow-up imaging data set, a previous data identifier 114 is used to identify a previously generated and stored imaging data set corresponding to the follow-up imaging data set. The previously generated and stored imaging data set is identified as related to a follow-up imaging data set for example based on imaging protocol, scanned anatomy of interest, imaging modality, and/or other data, and/or by the most recent (chronologically) scan of the patient.”

Claim 3

The second comparison image of the comparison image series being further identified based on one or more matching rules
Par. [0023], “The previous data identifier 114 can instead be employed during observation of images of the follow up imaging data set. In this instance, a previously generated image from a previously generated image data set is identified by computing a normalized weighted score between the currently observed image and images of the data sets. For example, if an image is generated with data from a same modality, a binary count of 1 is added to the score. The same counting is done for anatomy, series, image slice number, etc.”
Par. [0024], “As a result, each finding has a real-time score. If a highest score passes a certain threshold, the images are considered a match.”
By performing this matching process on “the currently observed image” using “a real-time score”, the system will identify the corresponding image for each new image from the first series displayed in the interface.

Claim 5
	Regarding claim 5, Cohen-Solal discloses all the limitations of claim 1. Cohen-Solal further discloses
The first location of the first image pane and the second location of the second image pane are adjacent to one another
Par. [0025], “The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”

Claim 6
	Claim 6 is a system claim that recites a database computing system for processing digital images, wherein the system is comprised of components that are the same or substantially similar to the components of the system of claim 1 and those components are configured to perform functions that are the same or substantially similar to the functions of the components of the system of claim 1. 
Cohen-Solal further discloses the following limitations not taught by the rejection of claim 1:
In response to a first user input indicating a change from the first image series of the first medical exam to another image series of the first medical exam: replace, in the first image pane, the first medical image of the first image series with another medical image of the another image series of the first medical exam
Par. [0026], “An image selector 118 allows an operator, via the input device(s) 108, to scroll, jump, and/or otherwise navigate through and select an image (slice) for the rendering engine 116 to visually present via the monitor of the output device(s) 110. The image selector 118 maintains, in real-time, the displayed image slice number, the series in an imaging examination data, etc.”
The image selector’s ability to “jump” and to maintain a series in an imaging examination data means the system has the ability to jump 
Identify a second comparison image in a second comparison image series of the second medical exam, wherein the another medical image of the another comparison image series of the second medical exam matches the another medical image of the another image series of the first medical exam in at least one attribute such that the another medical image of the another image series of the first medical exam and the another medical image of the another image series of the second medical exam may be usefully compared for diagnosis; and replace, in the second image pane, the first medical image of the comparison image series with the second comparison image of the second comparison image series
Par. [0023], “The previous data identifier 114 can instead be employed during observation of images of the follow up imaging data set. In this instance, a previously generated image from a previously generated image data set is identified by computing a normalized weighted score between the currently observed image and images of the data sets. For example, if an image is generated with data from a same modality, a binary count of 1 is added to the score. The same counting is done for anatomy, series, image slice number, etc.”
Series is one of the data points used to identify a match, so when matching the selected image to the previous data set, the system will look for matches in a corresponding series in the previous examination, but the other scored parameters would be useful in ensuring that the corresponding image “may be usefully compared for diagnosis”.
Par. [0025] describes displaying the selected image and the corresponding image from the previous data set together.
Please refer to the rejection of claim 1 for the limitations.

Claim 8
	Regarding claim 8, Cohen-Solal teaches all the limitations of claim 6. Cohen-Solal further teaches
The first and second image panes being adjacent to one another
Par. [0025], “The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”

Claim 9
	Regarding claim 9, Cohen-Solal teaches all the limitations of claim 6. Cohen-Solal further teaches
The second medical exam was acquired before the first medical exam
Par. [0012], “FIG. 2 illustrates a method for identifying and displaying a previous image with an annotation in a previously acquired data set corresponding to a current image with a finding of interest in a current data set.”

Claim 10
	Claim 10 is a method claim that recites performing a method that is the same or substantially similar to the functions performed by the system of claim 1. Cohen-Solal discloses the following limitations not taught by the rejection of claim 1.
The comparison medical exam being also associated with the patient, wherein the second medical exam being acquired at a time different from the first medical exam
Par. [0003], “Patient follow-up may include consecutive studies performed with the same imaging protocols (i.e. same modality, same scanned body part and scanner parameters).”
Par. [0022], “Where the signal identifies a follow-up imaging data set, a previous data identifier 114 is used to identify a previously generated and stored imaging data set corresponding to the follow-up imaging data set. The previously generated and stored imaging data set is identified as related to a follow-up imaging data set for example based on imaging protocol, scanned anatomy of interest, imaging modality, and/or other data, and/or by the most recent (chronologically) scan of the patient.”
The first medical image of the comparison image series matches the first medical image of the first image series in at least one attribute such that the first medical image of the first image series and first medical image of the comparison image series may be usefully compared for diagnosis
Par. [0023], “The previous data identifier 114 can instead be employed during observation of images of the follow up imaging data set. In this instance, a previously generated image from a previously generated image data set is identified by computing a normalized weighted score between the currently observed image and images of the data sets. For example, if an image is generated with data from a same modality, a binary count of 1 is added to the score. The same counting is done for anatomy, series, image slice number, etc.”
Par. [0024], “As a result, each finding has a real-time score. If a highest score passes a certain threshold, the images are considered a match.”
Please refer to the rejection of claim 10 for additional limitations.

Claims 12-13
	Claims 12-13 are method claims dependent from claim 10 that recite method steps that are the same or substantially similar to the functions of the systems of claims 8-9. Please refer to the rejections of claims 10 and 8-9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Solal in view of Hafey (US Pat. 7,058,901).

Claim 7
	Regarding claim 7, Cohen-Solal teaches all the limitations of claim 6. However, Cohen-Solal does not explicitly teach
In response to a second user input, freeze at least the second image pane such that a medical image displayed in the second image pane is not replaced in response to the first and/or second user inputs
Hafey teaches
In response to a second user input, freeze at least the second image pane such that a medical image displayed in the second image pane is not replaced in response to the first and/or second user inputs
Col. 4, ln. 11-40, “The medical informatics system permits a user to link series within the canvas. With this feature, as a user scrolls through slices of a first series, the second series, linked to the first series, is also scrolled. The medical informatics system also permits linking of any image or series, including images and series displayed in floating windows. The user interface also permits a user to clone a series for display at different window widths and window levels ("WW/WL") (i.e., contrast and brightness, respectively). The user interface further permits a user to scroll a CT/MR series to a particular slice, and then link this series to another series for simultaneous cine. In addition, the medical informatics system maintains, for simultaneous cine between two series, the same anatomical position for both series, even if 
Col. 4, ln. 47-55, “Linked images and series may also be displayed in floating windows. In one embodiment for implementing this feature, the user double clicks on a linked image, or selects multiple series /images, to receive a display of a collage of those series /images, each displayed as a floating window. In this view, the user may cine through the series, as described above, linked or unlink two series, change the WW/WL with the right mouse button, or pan and zoom with a single or linked CT/DR images.”
Unlinking the series would be a user input that stops the linked series from being manipulated by the user input used to navigate the first series.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal the ability to unlink two linked series being viewed in a system, as taught by Hafey, because a system that has an option of see Hafey, col. 4, ln. 51-60).

Claims 11
	Claim 11 is a method claim dependent from claim 10 that recites method steps that are the same or substantially similar to the functions of the systems of claim 7. Please refer to the rejections of claims 10 and 7.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Solal in view of Aharon (US PG Pub. 2004/0027359).

Claim 15
	Regarding claim 15, Cohen-Solal discloses all the limitations of claim 1. However, Cohen-Solal does not teach
Determine, based on one or more attributes of the second medical image of the first image series, that no medical image of the comparison image series corresponding to the second medical image of the first image series exists
Replace the first medical image of the comparison image series with a placeholder in the second image pane
Aharon teaches
Determine, based on one or more attributes of the second medical image of the first image series, that no medical image of the comparison image series corresponding to the second medical image of the first image series exists
Par. [0014], “According to another aspect of the present invention, the method further includes the step of matching images from each group to be displayed simultaneously, wherein the matching step further comprises 
Replace the first medical image of the comparison image series with a placeholder in the second image pane
Par. [0039], “Images from the same data sets will always be displayed on the same screen location. For example, in a 1by2 layout, all viability images will be on the left side and all CINE images on the right side. Images that cannot be matched will be displayed alone without any image in the corresponding image location from the other data set, e.g., a blank image.”
See also Tables 1 and 2 and Par. [0045]
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal the ability to determine whether an image does not have a corresponding image in the comparison series and present the images that do not have a corresponding image for comparison along with a blank image as a placeholder, as taught by Aharon, because it allows accurate comparison of the data sets by displaying all the images while only showing side by side comparisons of images suitable for direct comparison (e.g., same orientation, position, etc.) (see Aharon, par. [0040]). 

Claim 16
	Regarding claim 16, the combination of Cohen-Solal and Aharon teaches all the limitations of claim 15. However, Cohen-Solal does not teach
The placeholder comprising at least one of a blank image or an absence of an image

The placeholder comprising at least one of a blank image or an absence of an image
Par. [0045], “In Tables 1 and 2, "None" indicates no image was found within the specified threshold and a blank image is displayed.”
This limitation is taught by the same portion of the reference used to reject limitations in claim 15. The motivation and rationale to combine for this combination is also the same as the motivation and rationale to combine references used in claim 15. Therefore, the motivation and rationale statement used to combine the Aharon reference to the combination of Cohen-Solal in claim 15 is incorporated herein.

Claim(s) 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Solal in view of Canda (US PG Pub 2013/0195329).

Claim 17
	Regarding claim 17, Cohen-Solal discloses all the limitations of claim 1. However, Cohen-Solal does not explicitly teach
Analyzing the plurality of medical images to determine, for each medical image, respective view types of the medical images
Canda further teaches
Analyzing the plurality of medical images to determine, for each medical image, respective view types of the medical images
Par. [0006], “The image registration includes a transformation of the spatial coordinates of a first image with those of the second image. Depending on the type of acquisition method or the modality that is used, the image registration is a necessarily complex task… Depending on the examination, 
Par. [0028], “Additional criteria are, for example, a number of slices (in order to penalize localizers), an image type (in order to penalize composite images or TimCT images, and thus to prefer the local, body region-specific registrations), which can be used as a fine tuning.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal the ability to analyze the images to determine respective view types of each image, as taught by Canda, because the view type is one criteria that can be used to identify similar images (see Canda, par. [0006]-[0028]).

Claim 18
	Regarding claim 18, the combination of Cohen-Solal and Canda teaches all the limitations of claim 17. However, Cohen-Solal does not explicitly teach 
Each image series of the plurality of image series comprising a series of medical images having a common view type
Canda further teaches
Each image series of the plurality of image series comprising a series of medical images having a common view type
[0043], “The device also has a registration unit (likewise to be understood in the sense of "pair determination unit") that is designed to automatically register the image data of the MR study with the image data of the reference stud(y/ies). For this purpose, registered image pairs or image tuples are generated in which a similarity measurement is implemented by means of a 
Par. [0027], “This takes place wholly automatically according to preconfigurable cluster criteria. A cluster is a group formation according to defined properties. The clusters thus comprise image data or, respectively, slice images that have specific cluster criteria in common. According to a significant aspect of the invention, the cluster criteria are based exclusively on DICOM header attributes. The cluster criteria can thus be read out very quickly from the DICOM header. The cluster criteria are advantageously based on the spatial coordinates of the examined body region. Alternatively (and in the event that it reliably exists), the header attribute "Body Part Examined" can also be resorted to (however, this attribute is not absolutely necessary for the realization of the achievement of the object according to the invention, such that at this point it is expressly indicated that an image registration/image pair registration is also executed without the header attribute "Body Part Examined").”
Par. [0028], “In other embodiments, other master criteria can be defined and/or preconfigured here so that the spatial coverage and the resolution are not the sole criteria for the master determination. Additional criteria are, for example, a number of slices (in order to penalize localizers), an image type (in order to penalize composite images or TimCT images, and thus to prefer the local, body region-specific registrations), which can be used as a fine tuning.”
see Canda, par. [0027]-[0028]). 

Claim 23
	Regarding claim 23, Cohen-Solal discloses all the limitations of claim 1. However, Cohen-Solal does not explicitly teach 
Registering the medical images of the first image series so as to enable efficient comparison of the medical images of the first image series
Canda further teaches
Registering the medical images of the first image series so as to enable efficient comparison of the medical images of the first image series
Par. [0018], “Automatic registration of the image data of the MR study with the image data of the reference study to form registered image pairs (or image tuples, given multiple reference studies), in which similarity measurement is implemented for each respective master from the MR study to search for at least one reference study that satisfies preconfigurable similarity conditions, or to search for a similar reference master of the reference study.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal the ability to register the medical images of the image series because it ensures that the pairs of images are synchronized, which makes the image pairs easier to evaluate and analyze (see Canda, par. [0004]-[0005]). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Solal in view of Westerhoff (US Pat. 8,976,190).

Claim 19
	Regarding claim 19, Cohen-Solal discloses all the limitations of claim 1. However, Cohen-Solal does not explicitly teach
The plurality of medical images comprising chest radiograph images
Col. 6, ln. 9-20 shows that selection can be based on anatomical region and imaging modality with Chest and CR being options. Attempting to find a study to match a chest x-ray with the selection parameters limited to CHEST and CR would result in the plurality of medical images being chest radiograph images.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal the ability to have the plurality of medical images comprise chest radiograph images, as taught by Westerhoff, because chest radiograph is a type of imaging modality that can be used in selecting an image for comparison, so a search according to those parameters would result in such a plurality of medical images (see Westerhoff, col. 6).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Solal in view of Reicher (US PG Pub. 2012/0194540).

Claim 21
	Regarding claim 21, Cohen-Solal discloses all the limitations of claim 1. However, Cohen-Solal does not explicitly teach
Determining the first and second locations of the respective first and second image panes based on one or more user preferences
Reicher teaches
Determining the first and second locations of the respective first and second image panes based on one or more user preferences
Par. [0035], “In addition, the display rules may or may not define how many images or image series are displayed per monitor, a display grid (2.times.3, 5.times.4, etc.), or whether like images are displayed neighboring each other side by side horizontally or vertically.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Canda and Barger the ability to determine the locations of the image panes according to user preferences, as taught by Reicher, because it allows a user to set up the system so that the images are displayed to the user in a way that makes the images easy to view and compare (see Reicher, par. [0030]-[0031], [0034]-[0035])

Claim 22
	Regarding claim 22, the combination of Canda and Barger teaches all the limitations of claim 14. However, Canda does not explicitly teach
Determining an association between the first image pane and the first image series based on one or more user preferences
Reicher teaches
Determining an association between the first image pane and the first image series based on one or more user preferences
Par. [0035], “Next, at a step 204, display rules are provided with respect to the medical images. In one embodiment, the display rules may be user-
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Canda and Barger the ability to determine the where to display the images in the image panes according to user preferences, as taught by Reicher, because it allows a user to set up the system so that the images are displayed to the user in a way that makes the images easy to view and compare (see Reicher, par. [0030]-[0031], [0034]-[0035])

Response to Arguments
Specification Objections
Applicant’s arguments, see Remarks, filed September 11, 2019, with respect to the specification objections have been fully considered and are persuasive.  The objections to the specifications have been withdrawn. 

Claim Objections
Applicant’s arguments, see Remarks, filed September 11, 2019, with respect to the claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 15-19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626